DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 7/3/2018 and the Remarks and Amendments filed on 4/19/2022. Acknowledgment is made with respect to a claim to priority to Chinese Application No. CN201710539193.1 filed on 7/4/2017.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5, 7, 8, 11, and 13 is/are rejected under 35 U.S.C. 103 as being obvious over Grove (US20160371601, hereinafter "Grove") in view of Wang (US20170228645, hereinafter "Wang") and Dayan et al. (US 20140348419 A1, hereinafter “Dayan”).

Regarding claim 1, Grove discloses [a] method for updating a deep learning model, comprising: executing following updating: acquiring a training dataset under a preset path (Grove: Paragraph [0207] “The training example data 908, for example, may be received as a data file that can be read, via a graphical user interface through which a user may enter the data or location of the data, via a computer communication network communication for example from another machine coupled to the processor 902, and/or by another mechanism.” Acquiring a training dataset under a preset path is taught as the training example data may be received as a data file that can be read, via a graphical user interface through which a user may enter the data or location of the data. The applicant’s specification in paragraph [0046] describes a preset path as “a path in the electronic device”. Therefore, preset path is taught as a graphical user interface through which a user may enter the data or location of the data.), training a preset deep 5learning model based on the training dataset to obtain a new deep learning model (Grove: Paragraph [0207] “central processing unit(s) or other processing unit(s) may be operable to receive training example data 108 with which to retrain a machine learning model 904 that has been previously trained. The training example data 908, for example, may be received as a data file that can be read, via a graphical user interface through which a user may enter the data or location of the data, via a computer communication network communication for example from another machine coupled to the processor 902, and/or by another mechanism. For instance, the machine learning model 904 has been trained and for example evaluated based on previously obtained or received training data.” Acquiring a training dataset under a preset path is taught as a graphical user interface through which a user may enter the data or location of the data, via a computer communication network communication for example from another machine coupled to the processor. Training a preset deep 5learning model based on the training dataset to obtain a new deep learning model is taught as receive training example data to retrain a machine learning model that has been previously trained(i.e. a preset deep 5learning model). More explicitly the new deep learning model is the previously trained model which has now been retrained.); updating the preset deep learning model to the new deep learning model (Grove: Paragraph [0211] “… one or more of the processors 902 may select a retraining data set, e.g., from a database 912, by selecting training data available since the last retraining of the machine learning model 904. Yet in another embodiment, one or more of the processors 902 may select a retraining data set, e.g., from a database 912, by selecting a sliding window amount of data of the most recent training data. The machine learning model 904 may be retrained with the selected retraining data set.” Updating the preset deep learning model to the new deep learning model is taught as machine learning model 904 may be retrained with the selected retraining data set. The retrained model is taught as the new deep learning model.); increasing a number of training by 1 (Grove: Paragraph [0208] “ One or more of the processors 902 may determine whether to retrain the machine learning model at least based on the normalized quality measure, and responsive to determining that the machine learning model is to be retrained, one or more of the processors may retrain the machine learning model.” The examiner notes that increasing a number of training is taught as the number of iterations used to retrain the machine learning model. In this method the models are re-trained which is interpreted as increasing training by 1.).
Grove teaches a quality threshold but does not explicitly disclose determining whether the number of training reaches a threshold of the number of training; stopping10 executing the updating if the number of training reaches the threshold, wherein an initial number of training is zero; and if the number of training fails to reach the threshold, continuing to execute the updating after a preset time interval, such that, before the updating is stopped, the updating is performed periodically by using the preset time interval as a period. 15  
	Wang discloses determining whether the number of training reaches a threshold of the number of training (Wang: Paragraph [0048] “With continued reference to FIG. 2, it may be observed that at block 201, a batch of training data is input. At block 202, forward and backward training is applied on the input training batch. A loss is determined at block 203, and if the loss value exceeds a threshold or a maximum number of iterations is more than a maximum, training on this batch is continued (Block 202). If the loss value is less than a threshold or the number of iterations is less than a maximum number, then a return to the overall process of FIG. 1 (block 103/102) continues.” Determining whether the number of training reaches a threshold of the number of training is taught as the determination as to whether the amount of iterations exceeds a threshold or a maximum number of iterations is more than a maximum.); stopping10 executing the updating if the number of training reaches the threshold, wherein an initial number of training is zero (Wang: Paragraph [0102] “The stop specifies the maximal approximate iterations to reflect the early stopping.” Stopping10 executing the updating if the number of training reaches the threshold is taught as the stop (criteria) specifies the maximal approximate iterations to reflect the early stopping. The examiner interprets this as the stopping threshold for amount of iteration; Paragraph [0048]; “At block 202, forward and backward training is applied on the input training batch. A loss is determined at block 203, and if the loss value exceeds a threshold or a maximum number of iterations is more than a maximum, training on this batch is continued (Block 202). If the loss value is less than a threshold or the number of iterations is less than a maximum number, then a return to the overall process of FIG. 1 (block 103/102) continues”, which suggests that the initial number of training is zero if there is no need to iterate the training based on a threshold determination. Additionally, the training and retraining regimen of Wang inherently starts at an initial training of zero of no training has yet been performed); and if the number of training fails to reach the threshold, continuing to execute the updating (Wang: Paragraph [0048] “With continued reference to FIG. 2, it may be observed that at block 201, a batch of training data is input. At block 202, forward and backward training is applied on the input training batch. A loss is determined at block 203, and if the loss value exceeds a threshold or a maximum number of iterations is more than a maximum, training on this batch is continued (Block 202). If the loss value is less than a threshold or the number of iterations is less than a maximum number, then a return to the overall process of FIG. 1 (block 103/102) continues.” Continuing to execute the updating after a preset time interval if the number of training fails to reach the threshold is taught as the number of iterations is less than a maximum number, then a return to the overall process continues. Therefore, if the maximum iteration number isn’t met then the process continues.). 15  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grove with stopping criteria of Wang in order to allow using fewer than a certain number of iterations to achieve acceleration effects, thereby avoiding the huge searching time wasted on hovering around the optimal solution (Wang: Paragraph [0100] “The early stopping. This avoids the huge searching time wasted on hovering around the optimal solution. A few iterations, 5 for example, are good enough to achieve the acceleration effects. Therefore, we recommend approximating the solution by the early stopping.”).
	Dayan discloses continuing to execute the updating after a preset time interval, such that, before the updating is stopped, the updating is performed periodically by using the preset time interval as a period (Dayan; Paragraph [0025]; “Depending on implementation, the analytical engine 130 may be retrained, if N is greater than a first threshold. Alternatively, the analytical engine 130 may be retrained if X is greater than a second threshold. Optionally, both thresholds may need to be satisfied before the analytical engine 130 is retrained. As noted above, the retraining of the analytical engine 130 may be based on other threshold settings, such as: (1) after a certain time interval has passed, (2) in the event that a certain number of documents are deleted from the RDS 110, or (3) upon occurrence of other events that may affect the accuracy of the knowledge base 120 or the content of the RDS 110” (emphasis added), which discloses that the model/algorithm/analytical engine 130 is continually updated after a preset time interval or a certain time interval has passed, before the updating is stopped, and this updating is performed periodically; and Paragraph [0024] “In one embodiment, it is desirable to invoke a retraining session at a point in time when such retraining is most meaningful. This is because frequent training sessions may result in repeated delays and downtime depending on the number of feedbacks 190 received and the number of representative documents that are added to RDS 110. In other words, constant updating of the RDS 110 and retraining of the analytical engine 130 may not improve the quality of the classification system 100 by a significant level. Therefore, in one embodiment, the updating and retraining processes may be performed as triggered by an event or after a certain time period has passed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grove with updating using a preset time interval of Dayan in order to efficiently improve the quality of the classification system (Dayan: Paragraph [0024] “In one embodiment, it is desirable to invoke a retraining session at a point in time when such retraining is most meaningful. This is because frequent training sessions may result in repeated delays and downtime depending on the number of feedbacks 190 received and the number of representative documents that are added to RDS 110. In other words, constant updating of the RDS 110 and retraining of the analytical engine 130 may not improve the quality of the classification system 100 by a significant level. Therefore, in one embodiment, the updating and retraining processes may be performed as triggered by an event or after a certain time period has passed”).

Claims 7 and 13 are similarly rejected but for the recitation of “at least one processor; and a memory storing instructions, the instructions when 10 executed by the at least one processor, cause the at least one processor to perform operations” which is further taught by Grove (Grove: Paragraph [0004] “one or more processors operable to receive training example data with which to retrain a machine learning model that has been previously trained. A memory device may be operable to store the training example data. One or more of the processors may be further operable to evaluate the machine learning model at least by running the machine learning model on a processor with the training example data”), refer to claim 1 for further analysis.

Regarding claim 2, Grove in view of Wang and Dayan teaches the method according to claim 1, wherein the training dataset under the preset path is provided with a dataset identifier containing a time stamp (Grove: Paragraph [0161] “The whole-world (e.g., the entire data set, e.g., 100 million ratings in NETFLIX and over 2 million documents in Wikipedia.) data is sorted by timestamp. The present disclosure may use the oldest 20% of the whole-world data as training data to generate an initial model. The remaining 80% of the data is presented in timestamp order to AQuA as an incoming training data stream.” The training dataset under the preset path is provided with a dataset identifier containing a time stamp is taught as the data set provided being sorted by timestamp as the incoming training data stream.); and the acquiring a training dataset under a preset path comprises:20 acquiring a training dataset with the time stamp contained in the dataset identifier matching a current time stamp under the preset path (Grove: Paragraph [0161] “The whole-world (e.g., the entire data set, e.g., 100 million ratings in NETFLIX and over 2 million documents in Wikipedia.) data is sorted by timestamp. The present disclosure may use the oldest 20% of the whole-world data as training data to generate an initial model. The remaining 80% of the data is presented in timestamp order to AQuA as an incoming training data stream.” Acquiring a training dataset with the time stamp contained in the dataset identifier matching a current time stamp under the preset path is taught as the data set provided being sorted by timestamp as the incoming training data stream. The examiner interprets the matching limitation as a means for routing the data to the model which is covered in Grove. Grove teaches a method where additional training data is retrieved to retrain the model incrementally.).  

Claim 8 is similarly rejected refer to claim 2 for further analysis.

Regarding claim 5, Grove in view of Wang and Dayan teaches the method according to claim 1, Grove further teaches wherein the training dataset under the preset path is generated through20 regularly running a preset training dataset generation code (Grove: Paragraph [0021] “Given an event requiring prediction (such as “end-user visits store”) 102, an event processor 104 consults a pre-computed analytic model 106 to make a prediction, which is reflected in the output event 108. Given an event with an example (such as “user rates purchase”) 110, the event processor 104 updates the stored training data D 112. Occasionally, the analytics train a new model Model(D) 106.” Training dataset under the preset path is generated through20 regularly running a preset training dataset generation code is taught as given an event with an example, the event processor updates the stored training data. The examiner notes that running a dataset generation code is interpreted as pulling/storing training data to update the model. The prior art updates the stored training data.).  

Claim 11 is similarly rejected refer to claim 5 for further analysis.

Claim 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grove in view of Wang, Dayan, and Foote (US20040221237).

Regarding claim 3, Grove in view of Wang and Dayan teaches the method according to claim 2, wherein the acquiring a training dataset with the time stamp contained in the25 dataset identifier matching a current time stamp under the preset path comprises (Grove: Paragraph [0161] “The whole-world (e.g., the entire data set, e.g., 100 million ratings in NETFLIX and over 2 million documents in Wikipedia.) data is sorted by timestamp. The present disclosure may use the oldest 20% of the whole-world data as training data to generate an initial model. The remaining 80% of the data is presented in timestamp order to AQuA as an incoming training data stream.” Acquiring a training dataset with the time stamp contained in the dataset identifier matching a current time stamp under the preset path is taught as the data set provided being sorted by timestamp as the incoming training data stream. The examiner interprets the matching limitation as a means for routing the data to the model which is covered in Grove. Grove teaches a method where additional training data is retrieved to retrain the model incrementally.).24
Grove in view of Wang and Dayan does not explicitly disclose Docket No. 603525calculating a similarity between the current time stamp and the time stamp contained in a dataset identifier of each of a plurality training datasets under the preset path, and determining a time stamp with a highest similarity to the5 current time stamp as a target time stamp matching the current time stamp; and acquiring a training dataset with a dataset identifier containing the target time stamp under the preset path.  
Foote further teaches Docket No. 603525calculating a similarity between the current time stamp and the time stamp contained in a dataset identifier of each of a plurality training datasets under the preset path (Foote: Paragraph [0019] “displays all frames at a periodic predetermined time interval, such as five seconds, in the video. The user selects the training video segment or segments by selecting adjacent periodic frames. All non-displayed intervening frames are then used as the training segment. For example, all frames in the five second interval between two selected adjacent periodic frames are used to as a training segment. Once calculated, similarity is displayed as a shade around the displayed periodic frames.” Calculating a similarity between the current time stamp and the time stamp contained in a dataset identifier of each training dataset under the preset path is taught as calculating the similarity between the time of the current time interval and the selected adjacent periodic frames are selected as the training segment.), and determining a time stamp with a highest similarity to the5 current time stamp as a target time stamp matching the current time stamp (Foote: Paragraph [0019] “displays all frames at a periodic predetermined time interval, such as five seconds, in the video. The user selects the training video segment or segments by selecting adjacent periodic frames. All non-displayed intervening frames are then used as the training segment. For example, all frames in the five second interval between two selected adjacent periodic frames are used to as a training segment. Once calculated, similarity is displayed as a shade around the displayed periodic frames.” [0071] “The Gaussian classifier computes a likelihood for each frame using the class models. The class of the frame is the class with the highest likelihood. Adjacent frames with the same class label are merged to form segments.” Determining a time stamp with a highest similarity to the5 current time stamp as a target time stamp matching the current time stamp is taught as computes a likelihood for each frame using the class models and then selecting the class of the frame is the class with the highest likelihood. The frame with the highest likelihood is the frame with the time stamp or interval that is selected as the target.); and acquiring a training dataset with a dataset identifier containing the target time stamp under the preset path (Foote: Paragraph [0078] “The log-likelihood alone is a useful measure of similarity to a particular class (the training set), and is used directly in applications such as the video browsers according to the present invention.” Acquiring a training dataset with a dataset identifier containing the target time stamp under the preset path is taught as the similarity measure used to select the training set that matches the proper time frame.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Grove and Wang and Dayan with the time interval based selection of training data of Foote in order to allow selecting frames from a relevant time interval as the training data, thereby allowing the selection of similar segments of training data (Foote: Paragraph [0019-0020] “ displays all frames at a periodic predetermined time interval, such as five seconds, in the video. The user selects the training video segment or segments by selecting adjacent periodic frames. All non-displayed intervening frames are then used as the training segment… If the time bar is activated in this segmentation, dark sections of the time bar indicate similar segments, and white sections of the time bar indicate non-similar segments.”).
	
Claim 9 is similarly rejected refer to claim 3 for further analysis.

Claims 4, 6, 10, and 12 is/are rejected under 35 U.S.C. 103 as being obvious over Grove in view of Wang and Dayan and Garg (US20200019882).

Regarding claim 4, Grove in view of Wang and Dayan teaches the method according to claim 1, Grove further teaches wherein the preset deep10 learning model …corresponding to the preset deep learning model (Grove: Paragraph [0021] “Given an event requiring prediction (such as “end-user visits store”) 102, an event processor 104 consults a pre-computed analytic model 106 to make a prediction, which is reflected in the output event 108.” The preset deep10 learning model has a training script corresponding to the preset deep learning model is taught as a pre-computed analytic model to make a prediction. The training is updated based on the updated training data to train a new model.); and the training a preset deep learning model based on the training dataset to obtain a new deep learning model comprises:15 … based on the training dataset to obtain the new deep learning model (Grove: Paragraph [0021] “Given an event with an example (such as “user rates purchase”) 110, the event processor 104 updates the stored training data D 112. Occasionally, the analytics train a new model Model(D) 106.” The training a preset deep learning model based on the training dataset to obtain a new deep learning model comprises:15 … based on the training dataset to obtain the new deep learning model is taught as updates the stored training data to train a new model Model).  
Grove in view of Wang and Dayan does not explicitly disclose … has a training script… running the training script to train the preset deep learning model.
Garg further teaches… has a training script… running the training script to train the preset deep learning model (Garg: Paragraph [0005] “obtaining metadata corresponding to the machine learning model, generating a model execution script for executing the machine learning model, obtaining a re-training program associated with the machine leaning model, where the re-training program can be used to re-train the machine learning model in a run-time environment of a target application,” Has a training script… running the training script to train the preset deep learning model is taught as generating a model execution script for executing the machine learning model.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Grove and Wang and Dayan with the model execution script in order to allow the generation of a machine learning model, thereby using the executable instructions (e.g., a program or script) that deploy the libraries and packages, allowing the MLlib model to operate (Garg: Paragraph [0098] “a machine learning model implemented using the MLlib distributed machine learning framework can be packaged with libraries and packages of the MLlib framework and executable instructions (e.g., a program or script) that deploy the libraries and packages, allowing the MLlib model to operate.”).

Claim 10 is similarly rejected refer to claim 4 for further analysis.

Regarding claim 6, Grove in view of Wang and Dayan teaches the method according to claim 1, Grove further teaches wherein when the new deep learning model is obtained, the updating further comprises (Grove: Paragraph [0021] “Given an event with an example (such as “user rates purchase”) 110, the event processor 104 updates the stored training data D 112. Occasionally, the analytics train a new model Model(D) 106.” When the new deep learning model is obtained, the updating further comprises is taught as updates the stored training data to train a new model.):…25… and after updating the preset deep learning model to the new deep learning model, the updating further comprises:25Docket No. 603525 …
Grove in view of Wang and Dayan does not explicitly disclose … saving the new deep learning model;… sending a model updating prompt message to a user the preset deep learning model attributed to, wherein the prompt message comprises at least one of following items of the new deep learning model: a save path, a save title,5 and a dataset identifier of the employed training dataset.  
Garg further teaches… saving the new deep learning model (Garg: Paragraph [0064] “upon completion of a modeling session, a user may store a project. At a later time, the project can be accessed and restored using the model simulation layer 180, which can recreate instances of the relevant domain objects.” Saving the new deep learning model is taught as upon completion of a modeling session, a user may store a project (i.e. store a machine learning model).);… sending a model updating prompt message to a user the preset deep learning model attributed to, wherein the prompt message (Garg: Paragraph [0112] “In other implementations, the data analytics wrapper can notify a user when an updated version of the model is available, and/or obtain and deploy the updated version (e.g., automatically).” Sending a model updating prompt message to a user the preset deep learning model attributed to, wherein the prompt message comprises at least one of following items of the new deep learning model is taught as notifying a user when an updated version of the model is available, and/or obtain and deploy the updated version. [0106] “using the data analytics wrapper in the target application) and/or remote cluster/cloud deployment (e.g., model is stored remotely and is invoked remotely using the data analytics wrapper)”) comprises at least one of following items of the new deep learning model: a save path (Garg: Paragraph [0064] “As such, a particular project may be stored where stored project information may include inputs, models, results and cases. Thus, upon completion of a modeling session, a user may store a project. At a later time, the project can be accessed and restored using the model simulation layer 180, which can recreate instances of the relevant domain objects.” The interface of Garg allows a user to store (i.e. save) a project or machine learning model further later use. The examiner notes that the user interface notifies a user if a new model or update is available a user can then interact with the user interface to store or save their updated project.), a save title,5 and a dataset identifier of the employed training dataset.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Grove and Wang and Dayan with the model execution script in order to allow the generation of a machine learning model, thereby using the executable instructions (e.g., a program or script) that deploy the libraries and packages, allowing the MLlib model to operate (Garg: Paragraph [0098] “a machine learning model implemented using the MLlib distributed machine learning framework can be packaged with libraries and packages of the MLlib framework and executable instructions (e.g., a program or script) that deploy the libraries and packages, allowing the MLlib model to operate.”).

Claim 12 is similarly rejected refer to claim 6 for further analysis.

Response to Arguments

Applicant’s arguments and amendments, filed on 4/19/2022, with respect to the 35 USC 112(b) rejection of claims 1, 3, 7, 9, and 13 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 1, 3, 7, 9, and 13 has been withdrawn.

Applicant’s arguments and amendments, filed on 4/19/2022, with respect to the 35 USC 103 rejection of claims 1-13 have been fully considered and are moot because the arguments do not apply to any of the references being used in the current rejection to reject independent claims 1, 7, and 13.  Grove, Wang, and Dayan are now being used to render claims 1, 7, and 13 obvious under 35 USC § 103.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/           Examiner, Art Unit 2127